DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 12/20/2021 has been received and fully considered.
3.	Claims 1-3, and 5-12 are presented for examination.
Allowable Subject Matter
4.	Claims 1-3, 5-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 12/20/2021 along applicant’s filed remarks, all pending rejections of the claims are withdrawn and the claims are allowed, neither of these references, taken either alone or in combination with the prior art of record discloses the claimed subjected to include “inverse simulating the behavior of the plurality of fibers to calculate a target set of fiber mechanical parameters for the plurality of fibers, such that fibers with the calculated target set of fiber mechanical parameters would exhibit the target configuration or dynamical behavior, wherein the inverse simulation comprises applying the target geometry information to an input of a neural network to generate a range of values for each parameter in the set of fiber mechanical parameters and initializing an analysis-by-synthesis with the set of fiber mechanical properties, wherein each parameter value is the mean of the respective range discovered by the neural network.”, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 19, 2022